Citation Nr: 1821336	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


WITNESSES AT HEARING ON APPEAL

S.M. and L.M., daughters of the Veteran and sisters of the appellant 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to December 1945 and August 1946 to February 1951, with subsequent unverified active service.  The Veteran died in December 2012.  The appellant is his daughter. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant's sisters testified before the undersigned during a January 2015 hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the record.


FINDINGS OF FACT

1.  The Veteran died in December 2012 and was buried in Arlington National Cemetery.

2.  The Veteran did not have a service-connected disability or a claim pending for entitlement to service connection for a disability at the time of his death, and was not in receipt of VA pension. 

3.  The Veteran was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.

4.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.

CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302-2308; 38 C.F.R. §§ 3.1600 -1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with the new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  

The Appellant's claim for burial benefits has been pending since March 2013, i.e., prior to the effective date of the rule change on July 7, 2014.  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  For the sake of clarity, the Board will cite principally to the new regulations.

On a related matter, the Board observes that in this case the RO did not consider the appellant's claim under the new regulations or provide her notice thereof.  Nevertheless, as both the old and the new provisions are equally favorable, no prejudice has resulted. 

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C. §§ 2302, 2303; 38 C.F.R. § 3.1700.  If a veteran's death is not due to service-connected causes, a sum may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1705(b). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(b),(d).

An application for a nonservice-connected burial allowance must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1703 (a).  There are no other time limitations to file claims for VA burial benefits.  Id.  Additionally, 38 C.F.R. § 3.1703 (a)(2) creates a limited exception to the aforementioned time limit for instances where an application's timeliness was affected because a correction of the character of the veteran's discharge was necessary before the application could be filed.

In this case, the Veteran died in December 2012.  The appellant's claim was received in March 2013.  During the hearing, the appellant's sisters related that at the time of their father's death he was receiving a pension based on his military service but was not receiving VA compensation or pension.  They stated that the Veteran had been treated for hearing loss but they did not know of any claim for service connection for this disability during his lifetime.  

The Board finds that none of the conditions for nonservice-connected burial benefits as set forth in 38 C.F.R. § 3.1705 or 3.1706 discussed above have been met.  The evidence does not show, and the appellant does not contend, that at the time of the Veteran's death he was in receipt of VA pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such), or that he had an original or reopened claim for pension or compensation pending for which there was evidence of record on the date of death to have supported an award for such benefit.  Since the Veteran has been buried, the evidence does not show that his body is being held by a State.  The evidence does not show, and the appellant does not contend, that he died while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.  Consequently, the criteria for nonservice-connected burial benefits have not been met. 

While the Board is sympathetic to the appellant's claim, entitlement to burial benefits is established based upon specific and unambiguous requirements that have not been met in this case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C. § 7104(c).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service, which is duly acknowledged and appreciated.  

In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. §§ 3.1700-3.1713 (formerly 38 C.F.R. § 3.1600 et seq.), have been met.  There is no legal entitlement to a burial allowance and the appeal must be denied.

ORDER

Entitlement to nonservice-connected burial benefits is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


